Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 1 of 58 PageID #: 8080




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                  §
 KAIFI LLC,                                       §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §        Case No. 2:20-CV-00280-JRG
                                                  §
 CELLCO PARTNERSHIP D/B/A VERIZON                 §
 WIRELESS, VERIZON SERVICES CORP.,                §
 VERIZON ENTERPRISE SOLUTIONS,                    §
 LLC, VERIZON BUSINESS GLOBAL LLC,                §
 VERIZON BUSINESS NETWORK                         §
 SERVICES, LLC, VERIZON CORPORATE                 §
 SERVICES GROUP INC, VERIZON DATA                 §
 SERVICES LLC, VERIZON MEDIA INC.,                §
 VERIZON ONLINE LLC,                              §
                                                  §
        Defendants.                               §
                                                  §
                                                  §
 KAIFI LLC,                                       §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §        Case No. 2:20-CV-00281-JRG
                                                  §
 T-MOBILE US, INC. and T-MOBILE USA,              §
 INC.,                                            §
                                                  §
        Defendants.                               §
                                                  §
                                                  §
          CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

       On June 3, 2021, the Court held a hearing to determine the proper construction of the

disputed claim terms in U.S. Patent No. 6,922,728 (“‘728 Patent”). Shortly before the start of the

June 3, 2021 hearing, the Court provided the parties with preliminary constructions with the aim of

focusing the parties’ arguments and facilitating discussion. It is helpful to understand the ‘728



                                          Page 1 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 2 of 58 PageID #: 8081




Patent was recently construed and a number of the currently disputed terms were previously

construed in the Claim Construction Order in KAIFI LLC v. AT&T Corp., et al.; Case No. 2:19-

cv-00138-JRG (“AT&T Case”). Having reviewed the arguments made by the parties at the hearing

and in their claim construction briefing (Dkt. Nos. 56, 57, 60, 135, 139, 143) 1, having considered

the intrinsic evidence, and having made subsidiary factual findings about the extrinsic evidence,

the Court hereby issues this Claim Construction Memorandum Opinion and Order. See Phillips v.

AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc); see also Teva Pharm. USA, Inc. v.

Sandoz, Inc., 135 S. Ct. 831, 841 (2015).




1
 Citations to the parties’ filings are to the filing’s number in the docket (Dkt No.) and pin cites are to the page numbers
assigned through ECF. Docket Nos. 56, 57, 60 refer to the briefing in Case No. 2:20-CV-00280, and Docket Nos. 135,
139, 143 refer to the briefing in Case No. 2:20-CV-00281.


                                                     Page 2 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 3 of 58 PageID #: 8082




                                                 TABLE OF CONTENTS


I.     BACKGROUND ................................................................................................................ 4

I.     APPLICABLE LAW .......................................................................................................... 5

II.    THE PARTIES’ STIPULATED TERMS ......................................................................... 10

III.   CONSTRUCTION OF DISPUTED TERMS ................................................................... 11

        A.                “indoor network” ......................................................................................... 11

        B.          “location register that stores location information of the data communication
        terminal received through the indoor network or outdoor wireless internet network” ... 15

        C.          “selecting one of the indoor and the outdoor networks in accordance with
        the determined location of the data communication terminal” ....................................... 28

        D.                “registered indoor system ID information” ................................................. 35

        E.                “location information …” ............................................................................ 39

        F.          “a fourth step of connecting with the internet network by switching
        connection of the data communication terminal from the outdoor wireless internet
        network to the indoor gateway and making wireless communications through the indoor
        gateway and an indoor wireless connection module” ..................................................... 46

        G.          “a seventh step of switching the connection of the data communication
        terminal from the indoor gateway to the outdoor wireless internet network and
        performing the first step again” ....................................................................................... 50

        H.           “a second step of determining whether when indoor system ID information
        is received by the data communication terminal and the received indoor system ID
        information is identical to indoor system ID information stored in the location register” .
                      ..................................................................................................................... 53

IV.    CONCLUSION ................................................................................................................. 58




                                                           Page 3 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 4 of 58 PageID #: 8083




          I.      BACKGROUND

        Plaintiff KAIFI LLC alleges that Defendants T-Mobile US, Inc.; T-Mobile USA, Inc;

Verizon Communications Inc.; Cellco Partnership D/B/A Verizon Wireless; Verizon Services

Corp.; Verizon Enterprise Solutions LLC; Verizon Business Global LLC; Verizon Business

Network Service LLC; Verizon Corporate Services Group Inc.; Verizon Data Services LLC;

Verizon Media Inc.; and Verizon Online LLC infringe the ‘728 Patent.

        The ‘728 Patent, titled “Optimal Internet Network Connecting and Roaming System and

Method Adapted for User Moving Outdoors or Indoors,” issued on July 26, 2005. The application

for the ʼ728 Patent was filed on December 18, 2001 and claims priority to Korean Patent

Application No. 2001-34976, filed on June 20, 2001. Plaintiff submits: “The claimed invention

enables automatic and uninterrupted switching of communication services between different

network types, an indoor network (Wi-Fi) and an outdoor wireless internet network (cellular).”

Dkt. No. 135 at 5; Dkt. No. 56 at 5. The Abstract of the ‘728 Patent states:

        The present invention relates to an internet network connecting and roaming system
        and method providing internet communication service to a data communication
        carried by a user moving indoors or outdoors. In the present invention, the user is
        provided with a communication service by connecting with an outdoor wireless
        internet network such as an outdoor wireless LAN or packet network when the user
        is located outdoors. Then, upon receiving indoor system ID information, it is
        determined whether the received indoor system ID information is identical to stored
        indoor system ID information. If the two indoor system ID informations are
        identical to each other, the communication route of the data communication
        terminal is switched from the outdoor wireless internet network to the indoor
        gateway, and makes wireless communications with the indoor gateway through an
        indoor wireless connection module. Before the switching of the communication
        route, the location of the data communication terminal is authenticated by a location
        register and stored therein.

        Claim 1 of the ‘728 Patent is an exemplary claim and recites the following elements

(disputed terms in italics):

                   1. An internet network connecting and roaming system providing
                        internet communication service to a data communication



                                            Page 4 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 5 of 58 PageID #: 8084




                        terminal of a user moving indoors or outdoors, using an
                        outdoor wireless internet network including an antenna, a
                        router and a location register, and an indoor network
                        including an indoor gateway connectable with an internet
                        network, the system comprising:
                  a data communication terminal that includes an indoor wireless
                        connection module and stores registered indoor system ID
                        information, so that the data communication terminal may
                        be connected with the indoor network if the registered
                        indoor system ID information is received and by connecting
                        with the outdoor wireless internet network if the registered
                        indoor system ID information is not received;
                  an indoor gateway that includes an indoor wireless connection
                        module therein, broadcasts the indoor system ID
                        information, makes wireless communications with the data
                        communication terminal through the indoor wireless
                        connection module, and is connected with the internet
                        network via a wire;
                  a location register that stores location information of the data
                        communication terminal received through the indoor
                        network or outdoor wireless internet network; and
                  a router that determines the location of the data communication
                        terminal stored in the location register and provides
                        roaming of voice/data signals provided to the user by
                        selecting one of the indoor and the outdoor networks in
                        accordance with the determined location of the data
                        communication terminal.

             I. APPLICABLE LAW

                 A. Claim Construction

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Grp., Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at


                                           Page 5 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 6 of 58 PageID #: 8085




861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (quotation marks omitted)

(“There is a heavy presumption that claim terms carry their accustomed meaning in the relevant

community at the relevant time.”) cert. granted, judgment vacated, 135 S. Ct. 1846 (2015).

       “The claim construction inquiry . . . begins and ends in all cases with the actual words of

the claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998).

“[I]n all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)) overruled on other grounds by Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed.

Cir. 2015). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,




                                             Page 6 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 7 of 58 PageID #: 8086




299 F.3d 1313, 1325 (Fed. Cir. 2002). This is true because a patentee may define his own terms,

give a claim term a different meaning than the term would otherwise possess, or disclaim or

disavow the claim scope. Phillips, 415 F.3d at 1316. In these situations, the inventor’s

lexicography governs. Id.

       The specification may also resolve ambiguous claim terms “where the ordinary and

accustomed meaning of the words used in the claims lack sufficient clarity to permit the scope of

the claim to be ascertained from the words alone.” Teleflex, Inc., 299 F.3d at 1325. But,

“‘[a]lthough the specification may aid the court in interpreting the meaning of disputed claim

language, particular embodiments and examples appearing in the specification will not generally

be read into the claims.’” Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir.

1998) (quoting Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988));

see also Phillips, 415 F.3d at 1323. “[I]t is improper to read limitations from a preferred

embodiment described in the specification—even if it is the only embodiment—into the claims

absent a clear indication in the intrinsic record that the patentee intended the claims to be so

limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004).

       The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alts., Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution history

may be “unhelpful as an interpretive resource”).




                                            Page 7 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 8 of 58 PageID #: 8087




        Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic

record in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at

1317 (quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a

court understand the underlying technology and the manner in which one skilled in the art might

use claim terms, but technical dictionaries and treatises may provide definitions that are too broad

or may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert

testimony may aid a court in understanding the underlying technology and determining the

particular meaning of a term in the pertinent field, but an expert’s conclusory, unsupported

assertions as to a term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable

than the patent and its prosecution history in determining how to read claim terms.” Id. The

Supreme Court has explained the role of extrinsic evidence in claim construction:

        In some cases, however, the district court will need to look beyond the patent’s
        intrinsic evidence and to consult extrinsic evidence in order to understand, for
        example, the background science or the meaning of a term in the relevant art during
        the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
        (a patent may be “so interspersed with technical terms and terms of art that the
        testimony of scientific witnesses is indispensable to a correct understanding of its
        meaning”). In cases where those subsidiary facts are in dispute, courts will need to
        make subsidiary factual findings about that extrinsic evidence. These are the
        “evidentiary underpinnings” of claim construction that we discussed in Markman,
        and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

                  B.      Departing from the Ordinary Meaning of a Claim Term

        There are “only two exceptions to [the] general rule” that claim terms are construed

according to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts

as his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either




                                             Page 8 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 9 of 58 PageID #: 8088




in the specification or during prosecution.”2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d

1362, 1365 (Fed. Cir. 2014) (quoting Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362,

1365 (Fed. Cir. 2012)); see also GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309

(Fed. Cir. 2014) (“[T]he specification and prosecution history only compel departure from the

plain meaning in two instances: lexicography and disavowal.”). The standards for finding

lexicography or disavowal are “exacting.” GE Lighting Sols., 750 F.3d at 1309.

         To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

         To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at 1366

(“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning of a

claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

                    C. Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

         Patent claims must particularly point out and distinctly claim the subject matter regarded

as the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence,



2
  Some cases have characterized other principles of claim construction as “exceptions” to the general rule, such as the
statutory requirement that a means-plus-function term is construed to cover the corresponding structure disclosed in
the specification. See e.g., CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).


                                                   Page 9 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 10 of 58 PageID #: 8089




 must “inform those skilled in the art about the scope of the invention with reasonable certainty.”

 Nautilus Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails §

 112, ¶ 2 and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined

 from the perspective of one of ordinary skill in the art as of the time the application for the patent

 was filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit

 to comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

 Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

 effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

 Cir. 2012).

         When a term of degree is used in a claim, “the court must determine whether the patent

 provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

 F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

 used in a claim, “a court must determine whether the patent’s specification supplies some standard

 for measuring the scope of the [term].” Ernie Ball, Inc. v. Earvana, LLC, 502 F. App’x 971, 980

 (Fed. Cir. 2013) (citations omitted). The standard “must provide objective boundaries for those of

 skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

           II.     THE PARTIES’ STIPULATED TERMS

         The parties agreed to the construction of the following term in their P.R. 4-5(d) Joint Claim

 Construction Charts.

  Claim Term/Phrase                               Agreed Construction
  “outdoor wireless internet network”             “a wireless network that provides a different
                                                  network path to internet connectivity than the
  (all asserted claims)                           indoor network”

  “location register”                             “register that records the location of the data
                                                  communication terminal”
  (all asserted claims)


                                              Page 10 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 11 of 58 PageID #: 8090




  “indoor system ID information”                “information uniquely identifying the indoor
                                                network”
  (all asserted claims)

  “location information”                        “information on a locational area or indoor
                                                system ID information or both”
  (all asserted claims)

  “provides roaming of voice/data signals       “provides switching the network path of the
  provided to the user”                         voice/data communications automatically and
                                                without interruption”
  (claims 1-7, 9-11)


 Dkt. No. 63-1 at 4-5 in Case No. 2:20-cv-280; Dkt. No. 145-1 at 15-16 in Case No. 2:20-cv-281.

 In view of the parties’ agreement on the proper construction of the identified terms, the Court

 hereby ADOPTS the parties’ agreed constructions.

          III.    CONSTRUCTION OF DISPUTED TERMS

        The parties’ dispute the meaning and scope of eight terms or phrases in the ‘728 Patent.

 Each dispute is addressed below.

                 A. “indoor network”

       Disputed Term                 Plaintiff’s Proposal               Defendants’ Proposal
  “indoor network”            “a network that broadcasts          Plain and ordinary meaning.
                              system ID information able to
                              be received within an interior of
                              a structure”

                       1. The Parties’ Positions

        The parties dispute the meaning of the term “indoor network.” The Court construed the

 term “indoor network” in the AT&T Case, and Plaintiff proposes the same construction. See

 AT&T Case, Dkt. No. 104 at 18. Defendants contend that the term “indoor network” needs no

 construction and should be given its plain and ordinary meaning. Citing to the Court’s prior claim

 construction analysis, Plaintiff argues that the asserted claims include two different networks, an



                                            Page 11 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 12 of 58 PageID #: 8091




 “indoor network” and an “outdoor wireless internet network.” Dkt. No. 135 at 10 (citing AT&T

 Case, Dkt. No. 104 at 13; Dkt. No. 135-9 ¶ 37). Plaintiff contends that the “indoor network” is a

 network that broadcasts system ID information able to be received within an interior of a structure.

 Id. at 11 (citing Dkt. No. 135-9 ¶¶ 40, 41; ‘728 Patent at 4:64–5:8, 13:41–43, 14:62–65; AT&T

 Case, Dkt. No. 104 at 13, 17).

        Plaintiff submits that Defendants argue that the Court’s construction is “overinclusive,”

 because “[p]ractically any network is ‘able to be received within an interior of a structure…,”

 including 2G and 3G cellular networks. Id. (citing Dkt. No. 135-7 ¶¶ 52, 53). Plaintiff agrees that

 2G and 3G networks are not “indoor networks,” but argues that has nothing to do with their

 broadcasting range. Id. at 12. Plaintiff also argues that 2G and 3G networks cannot be “indoor

 networks,” because they do not broadcast system ID information. Id. (citing Dkt. No. 135-9 ¶ 45).

 Plaintiff submits that Defendants’ contention that this term needs no construction and would only

 invite confusion. Id. Plaintiff contends Mr. Rysavy’s assertion that an “indoor network” must have

 a short broadcasting range designed for indoor use is not factually correct. Id. (citing Dkt. No. 135-

 7 ¶ 53; Dkt. No. 135-9 ¶ 46; ‘728 Patent at 6:6–28).

        Defendants respond that the Court’s construction of “indoor network” from the AT&T

 Case unintentionally introduced ambiguity into the otherwise clear distinction between “indoor”

 and “outdoor” networks. Dkt. No. 139 at 10-11. Defendants argue that the construction would

 allow Plaintiff to treat “outdoor” networks—like 3G and LTE cellular networks—as “indoor

 networks.” Id. at 11. Defendants contend that the intrinsic disclosures of the ‘728 Patent afford a

 jury ample guidance in distinguishing between these two types of networks. Id. According to

 Defendants, the specification provides clear guidance on the plain and ordinary meaning of

 “indoor network.” Id. (citing ‘728 Patent at 4:64‒5:1, 8:52‒55, 9:7‒11, 10:1‒4, 2:60‒63, 3:5‒8).




                                            Page 12 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 13 of 58 PageID #: 8092




        Defendants further contend that Plaintiff’s proposal allows any network to be an “indoor

 network,” so long as it broadcasts “system ID information.” Id. at 11-12 (citing Dkt. No. 139-2 ¶

 52; Dkt. No. 139-3 at 70:12‒14). Defendants argue that it cannot be reasonably disputed that

 outdoor cellular networks broadcast “information uniquely identifying the network.” Id. at 12-13

 (citing Dkt. No. 139-5 at 9, 13; Dkt. No. 139-3 at 70:6–11; Dkt. No. 139-4 at 14, 22). Defendants

 submit that an indoor network does not broadcast generic “system ID information,” but instead

 broadcast “indoor system ID information.” Id. at 13 (citing ‘728 Patent at 3:17‒22, 9:3‒12).

 Defendants also contend that they seek to clarify the intent behind this Court’s prior construction.

 Id. According to Defendants, the simplest means of doing so is returning to the plain meaning and

 clear disclosures of the specification. Id. (citing ‘728 Patent at 3:23–47, 8:40–43, 10:5–13, 11:39–

 50, 13:12–15).

        Plaintiff did not submit arguments regarding this term in its Reply brief.

                      2. Analysis

        The term “indoor network” appears in Claims 1, 5, and 12 of the ‘728 Patent. The Court

 finds that the term is used consistently in the claims and is intended to have the same general

 meaning in each claim. In the AT&T Case, the Court construed the term “indoor network” to mean

 “a network that broadcasts system ID information able to be received within an interior of a

 structure.” The Court finds that this construction can be further clarified by specifying that the

 “system ID information” is the “indoor system ID information.” The term “indoor system ID

 information” is a term recited in the claims, and indicates that the “broadcasted system ID

 information” is the system ID information of the indoor network. Moreover, the parties agree that

 the term “indoor system ID information” means “information uniquely identifying the indoor

 network.” Dkt. No. 145-1 at 15. This is the construction provided by the Court in the AT&T Case,




                                           Page 13 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 14 of 58 PageID #: 8093




 and resolves Defendants’ argument that the construction of “indoor network” from the AT&T

 Case includes the undefined term “system ID information.” Dkt. No. 139 at 11.

         In a footnote, Defendants argue that this modification creates an unhelpful circular

 construction. Dkt. No. 139 at 13 n.3. The Court disagrees. There will never be a “perfect”

 construction. Moreover, providing the “plain and ordinary meaning” will not resolve the parties’

 claim construction dispute. Thus, for the reasons discussed in the AT&T Case’s Claim

 Construction Order, and for the reasons discussed above, the Court construes “indoor network” to

 mean “a network that broadcasts indoor system ID information able to be received within an

 interior of a structure.” See AT&T Case, Dkt. No. 104 at 10-18.

         Plaintiff argues that the defining characteristic of an “indoor network” is that it broadcasts

 system ID information that can be received in the interior of a structure. Defendants respond that

 “broadcasts system ID information” is an undefined term and could be argued to include “outdoor”

 networks—like 3G and LTE cellular networks. Dkt. No. 139 at 11-12. The Court finds that this is

 not an issue, because Plaintiff agrees that 2G and 3G networks are not “indoor networks.” In its

 briefing and during the claim construction hearing, Plaintiff represented to the Court that it has no

 intention of expanding indoor networks to include cellular networks. Dkt. No. 135 at 11.

 Moreover, as indicated with the modified construction, the system ID information that is

 broadcasted is the “indoor system ID information.” Finally, in reaching its conclusion, the Court

 has considered the extrinsic evidence submitted by the parties, and given it its proper weight in

 light of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the Court construes the term “indoor network” to mean

 “a network that broadcasts indoor system ID information able to be received within an




                                            Page 14 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 15 of 58 PageID #: 8094




 interior of a structure.”

                B. “location register that stores location information of the data
                   communication terminal received through the indoor network or outdoor
                   wireless internet network”

       Disputed Term                 Plaintiff’s Proposal                Defendants’ Proposal
  “location register that     “location register” should be       “location register external to the
  stores location             construed as “register that         data communication terminal
  information of the data     records the location of the data    that stores location information
  communication terminal      communication terminal.” The        of the data communication
  received through the        remainder of this term does not     terminal”
  indoor network or           require construction.
  outdoor wireless internet
  network”

                      1. The Parties’ Positions

         The parties dispute whether the claimed “location register” is external to the data

 communication terminal, as Defendants propose, or whether the “location register” may be part of

 the data communication terminal, as Plaintiff proposes. The Court construed the term “location

 register” in the AT&T Case. AT&T Case, Dkt. No. 104 at 42. Plaintiff proposes the same

 construction. The parties’ dispute in the AT&T Case was whether the “location register” must

 record a “current location of a data communication subscriber.”

         Plaintiff argues that Defendants now seek to narrow the Court’s construction by adding the

 additional requirement that the location register have a single physical location by proposing that

 this single location be “external” to the data communication terminal (e.g., external to a mobile

 phone). Dkt. No. 135 at 12-13. Plaintiff submits that neither the specification nor the claims require

 a location register be a single physical structure. Id. at 13 (citing Dkt. No. 135-9 ¶ 54). Plaintiff

 asserts that Claim 1 leaves open the possibility that one or more subparts of the system can be

 implemented as separate infrastructure elements or grouped together into one or more physical

 units. Id.




                                            Page 15 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 16 of 58 PageID #: 8095




        Plaintiff also argues that Figures 1-2 show an embodiment in which there is employed an

 “HA/FA Location Register.” Id. According to Plaintiff, HA/FA refer to “home agent” / “foreign

 agent.” Id. (citing Dkt. No. 135-6 at 44:1-17). Plaintiff reasons that this confirms that the boxes

 and circles in Figures 1-2 are not intended to represent single physical structures, because they are

 distinct software programs that can run on any general purpose computer. Id. (citing ‘728 Patent

 at 9:12–15; Dkt. No. 135-9 ¶ 61; Dkt. No. 135-16 at 5). Plaintiff asserts that the RFC 2002

 document that Dr. Rysavy relies on places no limits on where the home agent and foreign agent

 are physically located. Id. at 14 (Dkt. No. 135-9 ¶ 61; Dkt. No. 135-1 ¶ 8, Dkt. No. 135-8 at 5;

 Dkt. No. 135-7 ¶ 47). According to Plaintiff, Mr. Rysavy admitted that the RFC 2002 specification

 he relies on does not discuss the physical implementation of the home agent / foreign agent. Id.

 (Dkt. No. 135-6 at 48:3-24).

        Plaintiff further argues that the concept of distributed storage of data, as well as the

 distribution of network functions like the location register, across multiple physical locations was

 well known. Id. at 15 (citing Dkt. No. 135-9 ¶¶ 55-58; Dkt. No. 135-15). According to Plaintiff,

 there is nothing present in either the claims or the specification that forecloses the possibility of

 the functions of the location register being distributed across more than one network element. Id.

 Plaintiff contends that Defendants’ expert makes clear that the only requirement for the location

 register is that it must be at a “known networking location.” Id. (citing Dkt. No. 135-6 at 42:23-

 43:5, 42:7-12, 47:5-7, 47:8-14). Plaintiff submits that Mr. Rysavy’s deposition testimony makes

 clear that the location register can be a distributed function, and that the known network location

 can be supplied by a mobile device. Id. at 16 (citing Dkt. No. 135-6 at 100:21-101:4).

        Plaintiff also submits that there is nothing present in either the specification or the claims

 that requires the location register to be implemented as a “centralized database.” Id. at 16-17 (citing




                                             Page 16 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 17 of 58 PageID #: 8096




 Dkt. No. 135-9 ¶ 64). Plaintiff claims that Defendants’ expert made clear that the “location

 register” was a “function,” and that he had no opinion as to whether the claims limited this function

 to a particular physical implementation. Id. at 17 (citing Dkt. No. 135-6 at 34:20-25, 43:6-43:20,

 55:6-13, 54:10-16). Plaintiff also claims that Mr. Rysavy appears to hold the mistaken opinion that

 the data communication terminal is coextensive with the location register. Id. at 18-19 (citing Dkt.

 No. 135-9 ¶¶ 43-44, 48). Plaintiff argues that its construction recognizes that the network

 functionality and/or data storage associated with the location register function is not limited to any

 specific physical location. Id. at 19.

        Plaintiff further contends that a mobile terminal must define its location with relation to

 other network elements, for example, a satellite, a Wi-Fi base station, or a cellular base station. Id.

 (citing Dkt. No. 135-9 ¶¶ 57, 62; Dkt. No. 135-17; Dkt. No. 135-6 at 25:4-18, 89:4-90:3). Plaintiff

 argues that the idea that a terminal is going to transmit location information and have no role in

 storing that information has no connection to any known mobile terminal. Id. at 20 (citing Dkt.

 No. 135-9 ¶ 62; Dkt. No. 135-6 at 34:23-35:7).

        Defendants respond that the intrinsic record confirms that the data communication terminal

 and location register are separate entities, meaning that the data communication terminal sends

 information to (but is not part of) the location register. Dkt. No. 139 at 14-15. Defendants argue

 that Claim 1 treats the location register as a separate component from the data communication

 terminal that is located in “an outdoor wireless internet network” Id. at 15 (citing ‘728 Patent at

 15:9‒16). Defendants submit that the body of Claim 1 recites “a data communication terminal” as

 a separate element from “a location register.” Id. (citing ‘728 Patent at 15:17–24, 15:31–34).

 Defendants further submit that the claims contemplate one element—a location register—

 receiving and storing information about a separate element—a data communication terminal. Id.




                                             Page 17 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 18 of 58 PageID #: 8097




 at 16. Defendants argue that dependent Claim 4 is further evidence that the location register in

 Claim 1 is external to the data communication terminal. Id. (citing ‘728 Patent at 15:53‒62).

        Defendants also argue the specification consistently describes the location register as

 external to the data communication terminal. Id. at 17. Defendants contend that the location

 register of the “present invention” must necessarily be external to the data communication

 terminal, because the location register receives information “transmitted from the wireless internet

 terminal.” Id. Defendants further contend that the data communication terminal would not

 “transmit” information to the location register if it were part of the location register already. Id.

 Defendants explain that the purpose of storing location information of the data communication

 terminal in a location register is to allow a router to determine from the location register where to

 route an in-process communication. Id. (citing ‘728 Patent at 3:9‒15).

        Defendants also argue that the Detailed Description of the Invention shows that the location

 register is external to the data communication terminal. Id. at 18 (citing ‘728 Patent at Figs. 1a,

 1b, 2). Defendants submit that the specification explicitly describes the “location register” as part

 of an “external network,” which includes the internet, internet servers, a VoIP gateway, and a

 PSTN. Id. (citing ‘728 Patent at 8:31‒9:25, 11:34‒38, 11:55‒63, 12:59‒65, 14:14‒17, Fig. 2).

        Defendants further argue that every embodiment in the specification describes a procedure

 by which the data communication terminal registers its location into the location register. Id.

 According to Defendants, this would be unnecessary if the data communication terminal were part

 of the location register. Id. at 19-20 (citing ‘728 Patent at 9:47‒53, 11:30‒33, 12:66‒13:3, 14:8‒

 12, Figs. 4-6). Defendants contend that the location register is treated as an entity separate from

 the data communication terminal throughout the specification. Id. at 20 (citing ‘728 Patent at

 Abstract, 3:9‒16, 3:40‒42, 6:34‒40, 6:48‒53, 9:47‒53, 11:30‒33). Defendants argue that Plaintiff




                                            Page 18 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 19 of 58 PageID #: 8098




 has not cited a single embodiment in which the specification describes the data communication

 terminal as part of the location register. Id. at 21 (citing Dkt. No. 139-3 at 70:24–71:5, 72:15–17,

 74:1–5, 76:19–25, 82:1–2).

        According to Defendants, the that Korean Application No. 2001-0034976 further confirms

 that the location register is external to the data communication terminal. Id. at 21-22 (citing Dkt.

 No. 139-7 ¶¶ 19, 29). Defendants state that Plaintiff has admitted that the claimed “location

 register” is external to the data communication terminal. Id. at 22-23 (citing Dkt. No. 139-6 at 16

 n.11; Dkt. No. 85 at 6; Dkt. No. 77 at 5). Defendants believe that these admissions are the exact

 opposite of what Plaintiff now argues. Id. at 23. Defendants submit that Plaintiff’s brief does not

 rebut the conclusive intrinsic evidence. Id. at 24 (citing ‘728 Patent at 3:9–11).

        Defendants also submit that there is nothing in the specification that suggests a distributed

 location register. Id. at 24-25 (citing ‘728 Patent at 3:9‒15; Dkt. No. 139-2 ¶¶ 46‒47). Defendants

 also contend that whether the claimed location register must be a single physical structure is not

 relevant to the central dispute. Id. at 25. Defendants further submit that their construction does not

 preclude the data communication terminal from storing location information prior to transmitting

 it to the location register. Id. According to Defendants, the act of storing and then transmitting

 location information to a location register does not turn the data communication terminal itself

 into the claimed location register. Id.

        Plaintiff replies that when the patentee wanted to require a specific association between

 components, the patentee knew exactly how to do so. Dkt. No. 143 at 2 (citing ‘728 Patent at

 Claim 1). According to Plaintiff, mobile devices do not self-generate location information. Id. at

 2-3. Plaintiff contends that the system ID is location information in the register and is received by

 the mobile device from the indoor network. Id. at 3 (citing ‘728 Patent at 3:34-36, 7:26-50; Dkt.




                                            Page 19 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 20 of 58 PageID #: 8099




 No. 143-1 at 89:4-90:3). Plaintiff further contends that the preamble says nothing about where in

 the outdoor network the location register is physically situated. Id.

        Plaintiff asserts that the specification makes clear that the location register is a not a specific

 physical structure. Id. (citing ‘728 Patent at 3:9–13, 3:16–23, 3:27–30). According to Plaintiff, the

 location information which is stored on the terminal is in “a location register.” Id. at 3-4 (citing

 ‘728 Patent at 3:63–67, 8:47–55, 4:23–25, 13:4–7, 12:59–65). Plaintiff argues that in Figures 1

 and 2 the location register is not a single physical structure distinct from any other element of the

 system. Id. (citing Dkt. No. 143-1 at 82:14-21; ‘728 Patent at 4:28–31).

        Plaintiff also argues that there is no limitation regarding the placement of the location

 register. Id. at 4 (citing ‘728 Patent at 7:48–50). Plaintiff believes that since Figure 2 is described

 as “an embodiment of the present invention,” and this affirms that the embodiment is not limiting.

 Id. at 5 (citing ‘728 Patent at 9:12–15). Plaintiff contends that the only requirement of the location

 register is that it have a “known networking location,” and that mobile devices have known

 networking locations. Id. (citing Dkt. No. 139-2 ¶ 47; Dkt. No. 135-8; Dkt. No. 135-9 ¶ 61; Dkt.

 No. 143-1 at 48:3-24, 42:23-43:5, 47:8-14).

        Plaintiff also argues that the Korean priority application explains that in the embodiment

 shown in Figures 1 and 2, it is the data communication terminal itself that “registers the location.”

 Id. at 6 (Dkt. No. 139-7 at 70). Regarding Defendants’ claim differentiation argument, Plaintiff

 contends that if Claim 4 requires that the location register cannot access stored information at the

 terminal, then Claim 1 is broader and encompasses embodiments in which the location register

 can access data on the terminal. Id. Plaintiff also argues that Defendants’ negative limitation is not

 an issue of claim construction, but instead is an issue of fact finding. Id. at 6-7. Plaintiff further

 submits that the cases Defendants cite are not on point because the location register is a software




                                             Page 20 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 21 of 58 PageID #: 8100




 function, not a physical location. Id. at 7-9. Finally, Plaintiff argues that Defendants misreport the

 content of the expert report on infringement submitted by Dr. Kelley in the AT&T Case. Id. at 9

 (citing Dkt. No. 143-2 ¶ 447).

                      2. Analysis

        The phrase “location register that stores location information of the data communication

 terminal received through the indoor network or outdoor wireless internet network” appears in

 Claim 1 of the ‘728 Patent. The parties in the AT&T Case disputed the term “location register,”

 and the Court provided the construction that the parties agreed upon in this case. The parties in

 this case dispute whether the claimed “location register” must be external to the data

 communication terminal, as Defendants contend. The Court finds that the intrinsic evidence

 indicates that the “location register” is at least included in the outdoor wireless internet network.

        The claim construction inquiry “must begin, and remain centered, on the language of the

 claims themselves.” ACTV, Inc. v. Walt Disney Co., 346 F.3d 1082, 1088 (Fed. Cir. 2003). The

 claims of the ‘728 Patent indicate that the location register is at least included in the outdoor

 wireless internet network. First, the preamble of Claim 1 recites “providing internet

 communication service to a data communication terminal . . . using an outdoor wireless internet

 network including an antenna, a router and a location register.” ‘728 Patent at 15:9‒16. It is not

 reasonably disputed that the outdoor wireless internet network is a separate component from the

 data communication terminal. Thus, Claim 1 requires that the location register is at least included

 in the outdoor wireless internet network, which is separate from the data communication terminal.

        The body of Claim 1 confirms this by listing the “data communication terminal” as a

 separate element from the “location register.” See Becton, Dickinson & Co. v. Tyco Healthcare

 Grp., LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a claim lists elements separately, the




                                            Page 21 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 22 of 58 PageID #: 8101




 clear implication of the claim language is that those elements are distinct components of the

 patented invention.”) (internal quotations omitted). Claim 1 further requires that the location

 register “stores location information of the data communication terminal received through the

 indoor network or outdoor wireless internet network,” and that a router “determines the location

 of the data communication terminal stored in the location register.” Therefore, Claim 1 requires

 one element of the of the outdoor wireless internet network (i.e., a location register) to receive and

 store information about another element of the system (i.e., a data communication terminal). See

 NTP, Inc. v. Rsch. In Motion Ltd., 418 F.3d 1282, 1300 (Fed. Cir. 2005) (holding that the “gateway

 switch” is a separate component from the “originating processor” because the claims require that

 information “is transmitted from an ‘originating processor’ to a gateway switch”) (emphasis in

 original).

         Dependent Claim 4 further indicates that the “location register” is at least included in the

 outdoor wireless internet network, which is a separate element from the data communication

 terminal. See Laitram Corp. v. NEC Corp., 62 F.3d 1388, 1392 (Fed. Cir. 1995) (holding that

 “dependent claims can aid in interpreting the scope of claims from which they depend”).

 Specifically, Claim 4 requires “the data communication terminal informs the location register that

 the terminal is located indoors by registering its location into the location register.” It would be

 nonsensical to require the data communication terminal to inform itself that it is indoors by

 registering its location into itself. Becton, Dickinson & Co., 616 F.3d at 1255 (“A claim

 construction that renders asserted claims facially nonsensical cannot be correct.”) (internal

 quotation marks omitted).

         Turning to the specification, it consistently indicates that the “location register” is at least

 included in the outdoor wireless internet network, which is a separate element from the data




                                             Page 22 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 23 of 58 PageID #: 8102




 communication terminal. For example, the specification states that “the system of the present

 invention comprises of an outdoor wireless LAN network … the wireless packet network … an

 indoor network … and an external network including the location register 80, the internet 50

 including a plurality of internet servers, a VoIP gateway 60 and a PSTN.” ‘728 Patent at 8:35–43.

 Similarly, the Summary of the Invention states that “[t]he present invention includes a location

 register for storing location information transmitted from the wireless internet terminal in order to

 confirm as to whether the user of the wireless internet terminal is located indoors or outdoors.” Id.

 at 3:9‒13. Thus, the location register is at least included in the outdoor wireless internet network,

 because the location register receives information “transmitted from the wireless internet terminal”

 (i.e., the data communication terminal). The data communication terminal would not “transmit”

 information to the location register if the location register was entirely included within the data

 communication terminal.

        The remainder of the specification shows that the location register is at least included in

 the outdoor wireless internet network. Every figure in the specification illustrates the location

 register as part of the outdoor wireless internet network, which is different than the data

 communication terminal. For example, Figure 2 illustrates the location register (80) (red) as an

 element of the outdoor wireless internet network that is different from the data communication

 terminal (10) (blue):




                                            Page 23 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 24 of 58 PageID #: 8103




 Id. at Fig. 2 (annotated). The specification describes the “location register” as part of an “external

 network,” with the external network also including the internet, internet servers, a VoIP gateway,

 and a PSTN. Id. at 8:31‒42. Indeed, as shown above in Figure 2, the external network containing

 the location register (80) connects to a router (40), which is part of “an outdoor wireless LAN

 network” that is distinct from and connects to the indoor network through an indoor gateway (100).

 Id. Neither Figure 2 nor the accompanying text suggests any construction of the location register

 that is not included as a part of the outdoor wireless internet network.

        Furthermore, every embodiment describes a procedure by which the data communication

 terminal registers its location into the location register. This would be unnecessary if the data

 communication terminal was entirely part of the location register, and was not required to be part

 of the outdoor wireless internet network. For example, in the embodiment shown in Figure 3,

 “PDA 10 registers the location thereof into the location register 80 based on the mobile IP message

 through the path constructed by the antenna 32, the access point 22, and the routers 41, 42, 40 after

 going through authentication by the location register 80.” Id. at 9:47‒53. In other words, the data

 communication terminal (PDA 10) sends a registration message that passes through an access


                                            Page 24 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 25 of 58 PageID #: 8104




 point and multiple routers before being received by the location register. The location register in

 this embodiment is at least included in the outdoor wireless internet network, as it is in all other

 embodiments, including the embodiments shown in Figures 4 through 6. See id. at 11:30‒33,

 12:66‒13:3, 14:8‒12.

         The parties agree that the term “location register” should be construed to mean “register

 that records the location of the data communication terminal.” The specification states that “in

 order to connect with the outdoor wireless LAN network or to utilize a roaming service through

 the outdoor wireless LAN network, a current location of a mobile host (i.e., the data

 communication terminal) should be stored in the location register.” Id. at 7:66‒8:3; see also id. at

 9:12‒15, 3:9‒13, 14:28‒31. This is important because if the user moves outdoors and “the PDA

 10 cannot receive the indoor system ID information broadcasted from the indoor gateway 100,”

 the PDA can “go through the authentication of the current location by the location register 80 to

 register its current location into the location register through the outdoor wireless internet network

 (step S67, S68, S69).” Id. at 14:26–32. Accordingly, a person of ordinary skill in the art would

 understand that the “location register” is at least included in the outdoor wireless internet network.

         Plaintiff’s arguments do not rebut the intrinsic evidence. Plaintiff first argues that

 Defendants’ construction “preclud[es] the mobile phone from storing and making available to the

 network information about its location in order to allow switching decisions to be made.” Dkt. No.

 135 at 13. Contrary to Plaintiff’s argument, the Court’s construction does not preclude the data

 communication terminal from storing location information and sending that information to the

 network, including the location register. See e.g., 728 Patent at 3:9–11 (“The present invention

 includes a location register for storing location information transmitted from the wireless internet

 terminal . . . .”).




                                            Page 25 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 26 of 58 PageID #: 8105




            Plaintiff next argues that the claims do not “require a location register to be a single

 physical structure,” but rather that a location register can be “distributed” across multiple network

 elements. Dkt. No. 135 at 13-18. Defendants argue that there is nothing in the specification that

 suggests a distributed location register. Dkt. No. 139 at 24. The specification does not explicitly

 suggest a distributed location register. However, the intrinsic evidence does not preclude it either

 so long as the “location register” is at least included in the outdoor wireless internet network.

 Therefore, using a “centralized database” for a location register may be one implementation, but

 a person of ordinary skill in the art would understand that it is not the only way to implement a

 location register. See Dkt. No. 135-9 ¶ 64.

            Indeed, the phrase “centralized database” does not appear in the specification.

 Furthermore, Defendants’ expert, Mr. Rysavy, conceded that the specification did not disclose the

 physical implementation of the location register. Dkt. No. 135-6 at 55:6-13. Moreover, Figures 1-

 2 illustrate that includes an “HA/FA Location Register.”3 The specification states that “[t]he

 location register 80 is the home agent HA or the foreign agent FA which operates in accordance

 with the mobile IP protocol and records a current location of a data communication subscriber.”

 ‘728 Patent at 9:12-15.

            Defendants’ expert, Mr. Rysavy, references the IETF RFC 2002 “Mobile IP” specification

 regarding the home agent / foreign agent embodiment discussed in the ‘728 Patent. The Court does

 not find where the RFC 2002 document places any limits on where the home agent and foreign

 agent are physically located. Dkt. No. 135-9 ¶ 61; Dkt. No. 135-8 at 10 (“Other placements of the

 home agent relative to the mobile node’s home location MAY also be possible using other

 mechanisms for intercepting datagrams destined to the mobile node’s home address. Such



 3
     The parties agree that HA/FA refer to “home agent” / “foreign agent.”


                                                    Page 26 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 27 of 58 PageID #: 8106




 placements are beyond the scope of this document….Other placements of the foreign agent

 relative to the mobile node MAY also be possible using other mechanisms to exchange datagrams

 between these nodes, but such placements are beyond the scope of this document.”).

        At his deposition, Mr. Rysavy admitted that the RFC 2002 does not discuss the physical

 implementation of the home agent / foreign agent. See e.g., Dkt. No. 135-6 at 48:3-24 (“In scanning

 through the [RFC 2002] specification I didn’t see a discussion of physical implementation of the

 function.”). Indeed, Defendants stated at the claim construction hearing that they were not arguing

 that the home agent HA and the foreign agent FA have to be one physical structure. Accordingly,

 the intrinsic evidence does not preclude a distributed location register, and actually implies one by

 providing the home agent HA and the foreign agent FA embodiment.

        Plaintiff also argues that “a mobile terminal must determine its location in relation to other

 network elements.” Dkt. No. 135 at 19-20. To be clear, the Court’s construction does not preclude

 the data communication terminal from storing location information prior to transmitting it to the

 location register. The act of storing and then transmitting location information to a location register

 does not turn the data communication terminal itself into the claimed “location register” included

 at least in the outdoor wireless internet network.

        Plaintiff further argues that a mobile terminal is a node on a network pursuant to the

 “mobile IP” standard referenced in the specification, and therefore could be on the outdoor

 network. Dkt. No. 143 at 3. To the extent that Plaintiff contends that the claimed “location register”

 may be entirely in the recited “the data communication terminal,” the Court rejects that argument.

 As discussed above, the recited “data communication terminal” is a separately claimed element

 from the “outdoor wireless internet network.”

        Defendants contend that the Korean priority application confirms the separateness of the




                                             Page 27 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 28 of 58 PageID #: 8107




 location register and data communication terminal. The Korean priority application does not

 disclose anything that is inconsistent with the Court’s construction. Similarly, Defendants argue

 that Plaintiff has repeatedly admitted that the claimed “location register” is external to the data

 communication terminal. Dkt. No. 139 at 22. Again, the Court concludes that Plaintiff’s prior

 statements are consistent with the Court’s construction, which requires that the “location register”

 is at least included in the outdoor wireless internet network. Indeed, during the AT&T Case,

 Plaintiff’s expert acknowledged that “[t]he location register that is being referred to here [in the

 728 patent] is on the network side.” Dkt. No. 139-6 at 16 n.11 (quoting Dr. Kelley’s Opening

 Infringement Report in the AT&T litigation). Finally, in reaching its conclusion, the Court has

 considered the extrinsic evidence submitted by the parties, and given it its proper weight in light

 of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the Court construes the phrase “location register that

 stores location information of the data communication terminal” to mean “location register

 of the outdoor wireless internet network that stores location information of the data

 communication terminal.”

                C. “selecting one of the indoor and the outdoor networks in accordance with
                   the determined location of the data communication terminal”

       Disputed Term                Plaintiff’s Proposal                Defendants’ Proposal
  “selecting one of the       No additional construction         “selecting one of the indoor and
  indoor and the outdoor      needed.                            outdoor networks based on the
  networks in accordance                                         determined location of the data
  with the determined                                            communication terminal, which
  location of the data                                           is stored in the location register.”
  communication
  terminal”




                                           Page 28 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 29 of 58 PageID #: 8108




                      1. The Parties’ Positions

        The parties dispute whether the router’s “selecting” decision must be based on the location

 of the mobile device that is stored in the location register, as Defendants propose. Plaintiff notes

 that the Court previously construed the term “location register” to mean “register that records the

 location of the data communication terminal,” and the term “location information” to mean

 “information on a locational area or indoor system ID information or both.” Dkt. No. 56 at 6.

 (citing AT&T Case, Dkt. No. 104 at 36, 42). Plaintiff argues that neither of the Court’s

 constructions place any limit on the physical location of the location register. Id.

        Plaintiff also argues that when the specification wants to describe one structure as having

 to be located within another structure it expressly states this. Id. at 7 (citing ‘728 Patent at Claim

 1). Plaintiff contends that in Figures 1 and 2, the location register is not a single physical structure

 present in any one required location. Id. (citing Dkt. No. 56-3 at 82:14-21). Plaintiff further argues

 that there is no limitation regarding the placement of the location register in Figures 1A and 1B.

 Id. (citing ‘728 Patent at 4:28–43).

        Plaintiff also contends that Figure 2 is described as “an embodiment of the present

 invention,” and the discussion of Figure 2 makes clear that there is an “indoor network” and “an

 external network” (i.e., an outdoor network). Id. at 7-8 (citing ‘728 Patent at 4:35–38, 8:39–43).

 According to Plaintiff, the location register in Figure 2 is “the home agent HA or the foreign agent

 FA which operates in accordance with the mobile IP protocol.” Id. at 8 (citing ‘728 Patent at 9:12–

 15). Plaintiff argues that there is no limitation on the location of the home agent or foreign agent,

 and that it can be on any node of the network. Id. (citing Dkt. No. 56-4; Dkt. No. 135-9 ¶ 61; Dkt.

 No.56-3 at 49:15-23; 48:3-24). Plaintiff contends that it is accepted that the HA/FA can run on

 any general purpose computer and can be distributed across more than one network element. Id.

 (citing Dkt. No. 56-5 ¶ 44; Dkt. No. 56-12). According to Plaintiff, the ‘728 Patent is not about


                                             Page 29 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 30 of 58 PageID #: 8109




 the physical implementation layer. Id.

        Plaintiff further contends that the concept of distributed storage of data across multiple

 physical locations was well known. Id. at 10 (citing Dkt. No. 56-5 ¶¶ 40-41; Dkt. No. 56-8; Dkt.

 No. 56-9). Plaintiff submits that most network functions were known to be distributable across

 multiple network elements or nodes at the time of the ‘728 Patent. Id. (Dkt. No. 56-5 ¶ 43; Dkt.

 No. 56-11). Plaintiff further argues that the claims require a “data communication terminal” that

 can perform “wireless” communication over two distinct networks, which is a physical structure.

 Id. (citing ‘728 Patent at 1:24–34). Plaintiff submits that the specification and claims do not place

 any limits on the physical implementation of the location register. Id. at 11 (citing Dkt. No. 56-3

 at 35:20-36:3, 55:6-13).

        Defendants respond that the dispute centers on whether the router, when performing the

 “selecting” of the specific network (indoor or outdoor), uses the location (of the data

 communication terminal) stored in the location register. Dkt. No. 57 at 6. Defendants argue that

 the router’s “selecting” decision must be based on the location of the mobile device that is stored

 in the location register. Id. Defendants contend that the intrinsic record consistently describes that

 the router selects a network (i.e., indoor or outdoor) based on information derived from the

 “location register,” and that the location register “controls” the network path (of the router). Id. at

 7 (citing ‘728 Patent at Claim 1).

        Defendants further argue that the specification is also unequivocal that the “router”

 receives “location information” from the “location register” to provide selection of one of the

 indoor network and outdoor wireless internet network. Id. at 8 (citing ‘728 Patent at 10:44–52).

 Defendants contend that the linkage between the determination of the location “stored in the

 location register” with the router’s switching decision is further supported by the remainder of the




                                             Page 30 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 31 of 58 PageID #: 8110




 specification. Id. (citing ‘728 Patent at 2:34–38, 2:49–51, 3:9–15, 9:54–67). Defendants also argue

 that the specification describes making its “selecting” decision only by using the information

 stored in the location register. Id. at 9 (citing ‘728 Patent at 7:48–50, 7:6–8, 10:9–13). According

 to Defendants, the specification does not describe any situation in which the router has a capability

 of changing its switching decision between indoor and outdoor networks other than from the

 location information of the data communication terminal stored in the location register. Id.

        Defendants also contend that the Korean priority application used the language “according

 to.” Id. at 10 (citing Dkt. No. 57-2). Defendants submit that the Korean priority application further

 provides that: “In the present invention, the network path for the roaming service is different

 depending on the location information stored in the location register.” Id. (citing Dkt. No. 57-2 ¶¶

 19-20, 24, 30, 65, 95). Defendants further argue that in its response to T-Mobile’s Alice-based

 motion, Plaintiff repeatedly argued exactly what Defendants are presently arguing. Id. Defendants

 contend that Plaintiff argued that the switching decision is based on the actual location information

 in the location register. Id. at 11 (citing Dkt. No. 57-3 at 2, 5-6).

        Defendants further argue that their construction aligns with this Court’s construction for

 the term “provides roaming of voice/data signals provided to the user.” Id. (citing Dkt. No. 57-4

 at 8-11). Defendants submit that the “depending on” quoted by the Court confirms that the

 switching decision is made using the specific location of the data communication terminal stored

 in the location register. Id. at 12. Defendants also argue that Plaintiff’s expert in the AT&T Case,

 Dr. Kelley, agreed that the router selects a network based on the determined location from the

 location register. Id. (citing Dkt. No. 57-5 ¶¶ 58, 194, 198-199). According to Defendants,

 Plaintiff’s expert stated that the router makes the switching decision “depending on” (i.e., based

 on) the location stored in the location register. Id. at 13.




                                              Page 31 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 32 of 58 PageID #: 8111




        Defendants also contend that whether a location register can be “distributed” or whether it

 has a particular physical location is irrelevant to the instant claim construction issue. Id.

 Defendants argue that for the present dispute the router must base its network switching decision

 on the location information from the location register. Id. Defendants also argue that Plaintiff does

 not explain how a “distributed” location register can “control” the path because there would not

 be any single value that identifies which path should be chosen. Id.

        Defendants further argue that Plaintiff’s proposed “no additional construction needed” is a

 red herring because it permits Plaintiff to advance ambiguous infringement theories. Id. at 13-14.

 Defendants argue that Plaintiff’s non-construction of this limitation provides that the router selects

 a network path to the data communication terminal that is consistent with the stored location

 information, even if not based upon that stored location information. Id. at 14. Defendants contend

 that Plaintiff’s “distributed” location register argument untethers the claims from the alleged

 invention. Id.

        Plaintiff replies that Defendants’ brief offers a new construction that was absent from all

 previous claim construction disclosures. Dkt. No. 60 at 2. Plaintiff argues that Claim 1 does not

 state that the location register stores a “determined location” of the data communication terminal.

 Id. at 3. Plaintiff further argues that Claim 1 covers an implementation where location information

 is stored in the location register but then exported to a router which “determines the location of

 the data communication terminal” based on the location information Id. Plaintiff contends that the

 inventor knew how to describe additional requirements for the location register when intended. Id.

 (citing ‘728 Patent at Claim 12).

        Plaintiff also argues that the specification makes clear that the determination of location

 can be made by structures other than the location register. Id. (citing ‘728 Patent at 11:39–47,




                                            Page 32 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 33 of 58 PageID #: 8112




 12:61–64). Plaintiff contends that the specification nowhere states that the location register must

 store a “determined location,” and that none of Defendants’ cites show the requirement of a

 specific place for storing a “determined location.” Id. at 4 (citing ‘728 Patent at 2:34–38, 2:49–

 51). Plaintiff also argues that the specification makes clear that switching decisions “in accordance

 with the determined location” encompasses more than making a decision based solely on the

 presence or absence of an indoor or outdoor network. Id. According to Plaintiff, the phrase “in

 accordance with the determined location” encompasses instances in which a determination is made

 that the terminal is in the range of an indoor network that is in abnormal operation, and therefore

 the decision is made to switch to an available outdoor network. Id. (citing AT&T Case, Dkt. No.

 104 at 9-10).

        Plaintiff further contends that nothing in the sections of the Korean Application cited by

 Defendants prevents the router from taking the raw location information stored in the location

 register and using it to determine a location of the terminal. Id. at 5. According to Plaintiff, the

 Korean Application discloses that the “location checker (internet switchboard) for determining”

 accesses data that is “stored in the location register.” Id. (citing Dkt. No. 57-2 ¶30). Plaintiff also

 argues that the Korean Application also describes embodiments in which the PDA determines

 location. Id. (citing Dkt. No. 57-2 ¶¶ 89, 107). Plaintiff further contends that the Korean

 Application also makes clear that switching in accordance with the location of the device can

 involve information other than simply whether the device is in the range of the network. Id. (citing

 Dkt. No. 57-2 ¶¶ 97, 99, 116-117, 146).

        Finally, Plaintiff contends that its arguments in its §101 briefing, and Dr. Kelley’s

 declaration, do not support Defendants’ position. Id. at 6. Plaintiff argues that neither of the cited

 statements exclude the embodiment in which the router receives “location information” from the




                                             Page 33 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 34 of 58 PageID #: 8113




 location register, calculates a “determined location” based on said “location information,” and then

 stores that “determined location” local. Id. Plaintiff contends that in this embodiment the

 “determined location” does not have to be stored in the location register. Id.

                       2. Analysis

         The phrase “selecting one of the indoor and the outdoor networks in accordance with the

 determined location of the data communication terminal” appears in Claim 1 of the ‘728 Patent.

 The context for the disputed phrase in Claim 1 is as follows:

        a location register that stores location information of the data communication
        terminal received through the indoor network or outdoor wireless internet network;
        and
        …
        a router that determines the location of the data communication terminal stored in
        the location register and provides roaming of voice/data signals provided to the user
        by selecting one of the indoor and the outdoor networks in accordance with the
        determined location of the data communication terminal.

 ‘728 Patent at Claim 1 (emphasis added). As discussed with the previous disputed phrase, the

 location information is stored in the location register that is at least included in the outdoor wireless

 internet network. The specification indicates that the “router” receives “location information” from

 the “location register” to provide selection of either the indoor network or the outdoor wireless

 internet network:

         The location register 80 controls a path of the incoming messages or voice data
         transmitted to the internet 50. If it is determined that the user’s location stored in
         the location register 80 has been changed from the outdoors to the indoors, the
         router connected with the location register transfers the voice data or incoming
         messages of the recipient to the indoor gateway 100 . . .

 Id. at 10:44–52 (emphasis added); see also id. at 3:39–47, 7:47–50. The router can only “determine

 that the user’s location stored in the location register” has changed if the router accesses and uses

 that stored location. Similarly, the location register can only “control” the path if the router

 switching is based on the location of the user stored in the location register.



                                              Page 34 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 35 of 58 PageID #: 8114




         Defendants argue that without their construction this phrase could be improperly

 interpreted by a lay juror to mean the router’s “selecting” does not need to use the actually

 determined location stored in the location register. Dkt. No. 57 at 7. Defendants contend that when

 the disputed claim language is read in context, it is clear that a router “determines the location of

 the data communication terminal stored in the location register,” and that the “router” selects “one

 of the indoor and outdoor networks” based on the “determined location” from the “location

 register.” Id.

         The Court general agrees with Defendants with one exception. Plaintiff persuasively

 argues that the specification does not state that the location register must store a “determined

 location.” Dkt. No. 60 at 4. Therefore, the Court’s construction replaces the term “determined

 location” in Defendants’ construction with the term “location,” which is further specified as being

 stored in the location register. Finally, in reaching its conclusion, the Court has considered the

 extrinsic evidence submitted by the parties, and given it its proper weight in light of the intrinsic

 evidence.

                       3. Court’s Construction

         For the reasons set forth above, the Court construes the term “selecting one of the indoor

 and the outdoor networks in accordance with the determined location of the data

 communication terminal” to mean “selecting one of the indoor and outdoor networks based

 on the location of the data communication terminal stored in the location register.”

                  D. “registered indoor system ID information”

       Disputed Term                Plaintiff’s Proposal               Defendants’ Proposal
  “registered indoor          “indoor system ID information       No additional construction
  system ID information”      for which the data                  needed beyond construction of
                              communication terminal has          “indoor system ID information.”
                              been granted access”




                                            Page 35 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 36 of 58 PageID #: 8115




                       1. The Parties’ Positions

          The parties dispute whether the term “registered” requires construction. Plaintiff argues

 that Defendants present no evidence that the Court’s prior construction of “registered indoor

 system ID information” is technically incorrect or inaccurate. Dkt. No. 135 at 21 (citing Dkt. No.

 135-7 ¶¶ 55, 57-58). According to Plaintiff, the suggestion that a lay jury will understand the

 meaning of the term registered is not credible. Id. (citing Dkt. No. 135-6 at 71:8-72:16, 70:14-

 81:3).

          Plaintiff also argues that including the language “for which the data communication

 terminal has been granted access” in the construction provides clarity and accurately reflects the

 understanding of a person of ordinary skill in the art. Id. at 22 (citing Dkt. No. 135-9 ¶¶ 72-77).

 Plaintiff contends that its construction states what it means for the indoor system ID information

 to be registered in the context of the ‘728 Patent. Id. (citing Dkt. No. 135-9 ¶ 75; ʼ728 Patent at

 3:23–47). Plaintiff submits that it is the registration data that allows the location register to

 determine a change in the user’s location. Id. at 23 (citing Dkt. No. 135-9 ¶ 76).

          Plaintiff further argues that if the indoor system ID information has been “registered,” that

 indoor system ID information can be used to allow the data communication terminal to connect

 with the indoor network that is uniquely identified by that indoor system ID information. Id.

 According to Plaintiff, the specification provides that by using “registered” or “registration”

 information, the data communication terminal can be permitted to access to a particular network.

 Id. Plaintiff argues that the construction previously adopted by the Court makes clear that

 “registration data” means data reflecting the fact that the data communication terminal has been

 granted access to the indoor network. Id.

          Defendants respond that the only dispute here is whether a jury needs to be told the meaning

 of “registered.” Dkt. No. 139 at 26. Defendants argue that Plaintiff’s construction is unnecessary


                                             Page 36 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 37 of 58 PageID #: 8116




 and contrary to the plain meaning. Id. Defendants further argue that the ‘728 Patent uses the term

 “registered” in its ordinary sense. Id. (citing ‘728 Patent at 12:59‒65, 8:20‒23, 10:9‒13; Dkt. No.

 139-2 ¶ 57). Defendants also contend that Mr. Rysavy testified that he could not provide a

 dictionary definition of the term “registered” on the spot, but that the meaning would be readily

 understood by a jury from the jurors’ personal experience. Id. (citing Dkt. No. 139-2 ¶ 57).

 Defendants submit that a juror will be able to apply the plain and ordinary meaning of “registered”

 in the context of the ‘728 Patent to determine if the “indoor system ID information” has been

 registered. Id.

        Defendants also argue that Plaintiff’s construction is contrary to the plain meaning, and

 equates “registered” with “has been granted access.” Id. at 27. Defendants contend that being

 “registered” requires more. Id. Defendants argue that Plaintiff’s extrinsic evidence defines

 “register” as “[t]o provide your name and contact information to an organization . . . ,” and

 “registered user” as “[s]omeone who visits a Web site and purposefully supplies personal

 information, such as name, address, and phone number.” Id. (citing Dkt. No. 139-8). According to

 Defendants, the phrase “registered indoor system ID information” needs no construction beyond

 the construction of “indoor system ID information.” Id.

        Plaintiff did not submit arguments regarding this term in its Reply brief.

                      2. Analysis

         The term “registered indoor system ID information” relates to claims 1-7 and 9-11 of the

 ‘728 Patent. The Court finds that the term is used consistently in the claims and is intended to have

 the same general meaning in each claim. The parties in the AT&T Case agreed that the phrase

 “registered indoor system ID information” means “indoor system ID information for which the

 data communication terminal has been granted access.” AT&T Case, Dkt. No. 104 at 7. The parties




                                            Page 37 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 38 of 58 PageID #: 8117




 in this case agree that the term “indoor system ID information” means “information uniquely

 identifying the indoor network.” Dkt. No. 145-1 at 15.

        Defendants contend that the term “registered” is a concept that jurors encounter on a daily

 basis. Dkt. No. 139 at 26. Defendants argue that Plaintiff’s construction replaces one word

 (“registered”) with ten words. Id. According to Defendants, the ‘728 Patent uses the term

 “registered” in its ordinary sense. Id. Defendants further contend that a juror will be able to apply

 the plain and ordinary meaning of “registered” in the context of the ‘728 Patent to determine if the

 “indoor system ID information” has been registered. Id. Defendants submit that “registered”

 requires more than being granted access. Id. at 27.

        The Court finds that the plain and ordinary meaning of the term “registered” will not

 resolve the parties’ dispute. Instead, including the language “for which the data communication

 terminal has been granted access” provides clarity and accurately reflects the understanding of a

 person of ordinary skill in the art. Dkt. No. 135-9 ¶¶ 72-77. The construction states what it means

 for the indoor system ID information to be registered in the context of the ‘728 Patent. Id. The

 specification describes “registered indoor system ID information” as follows:

        Accordingly, according to an aspect of the present invention for achieving the
        above objects, there is an optimal internet network connecting and roaming system
        providing internet communication service to a data communication terminal of a
        user moving indoors or outdoors, being characterized in that, the data
        communication terminal includes an indoor wireless connection module and stores
        registered indoor system ID information, so that the data communication terminal
        may be connected with the indoor network if the registered indoor system ID
        information is received and may be connected with the outdoor wireless internet
        network if the registered indoor system ID information is not received; the indoor
        gateway includes an indoor wireless connection module therein, broadcasts the
        indoor system ID information, makes wireless communications with the data
        communication terminal through the indoor wireless connection module, and is
        connected with the internet network via a wire; the location register stores location
        information of the data communication terminal received through the indoor
        network or outdoor wireless internet network; and the router determines the
        location of the data communication terminal stored in the location register and



                                            Page 38 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 39 of 58 PageID #: 8118




         provides roaming of voice/data signals transferred to the user by selecting one of
         the indoor and the outdoor networks in accordance with the determined location of
         the data communication terminal.

 ʼ728 Patent at 3:23–47. As indicated, if the indoor system ID information is “registered,” that

 information can be used to allow the data communication terminal to connect with the indoor

 network that is uniquely identified by that indoor system ID information. In other words, the

 specification provides that by using “registered” or “registration” information, the data

 communication terminal can be permitted to access a particular network. The construction

 previously adopted by the Court indicates that “registration data” means the data communication

 terminal has been granted access to the indoor network. Finally, in reaching its conclusion, the

 Court has considered the extrinsic evidence submitted by the parties and given it its proper weight

 in light of the intrinsic evidence.

                       3. Court’s Construction

         For the reasons set forth above, the Court construes the term “registered indoor system

 ID information” to mean “indoor system ID information for which the data communication

 terminal has been granted access.”

                 E. “location information …”

        Disputed Term                 Plaintiff’s Proposal             Defendants’ Proposal
  “location information        “location information” should     “the indoor system ID
  [of the data                 be construed as “information on   information”
  communication terminal       a locational area or indoor
  received through the         system ID information or both.”
  indoor network]”             The remainder of this term
                               requires no additional
                               construction




                                            Page 39 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 40 of 58 PageID #: 8119




  “location information       “location information” should       “locational area”
  [of the data                be construed as “information on
  communication terminal      a locational area or indoor
  received through the …      system ID information or both.”
  outdoor wireless internet   The remainder of this term
  network]”                   requires no additional
                              construction

                      1. The Parties’ Positions

        The parties agree that the term “location information” means “information on a locational

 area or indoor system ID information or both.” Dkt. No. 145-1 at 15-16. This is the construction

 determined by the Court in the AT&T Case. See AT&T Case, Dkt. No. 104 at 36. Defendants

 argue that the intrinsic record requires specific (and different) types of “location information” for

 a connection to an indoor network, and for a connection to an outdoor wireless internet network.

        Plaintiff argues that Defendants seek to break the construction of “location information”

 into two parts and improperly limit “location information” to “indoor system ID information” in

 one context, and “locational area” in another. Dkt. No. 135 at 24. Plaintiff contends that the

 constructions proposed by Defendants are essentially the same as the construction proposed for

 “location information” by Defendant in the AT&T Case. Id. (citing AT&T Case, Dkt. No. 104 at

 34). Plaintiff further argues that the specification describes different types of “location

 information” Id. (citing ʼ728 Patent at 4:23–24). According to Plaintiff, a person of ordinary skill

 in the art would therefore understand that this embodiment may store both the locational area and

 indoor system ID information. Id. (citing Dkt. No. 135-9 ¶ 86). Plaintiff contends that this means

 that for any data communication terminal that is located “indoors,” the location information may

 include the locational area in additional to the indoor system ID information. Id.

        Plaintiff also argues that Mr. Rysavy further opines that location information can only be

 locational area when the data communication terminal is located outdoors, and can only be indoor

 system ID information when the terminal is located indoors. Id. at 24-25 (citing Dkt. No. 135-7 ¶¶


                                            Page 40 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 41 of 58 PageID #: 8120




 33-37). According to Plaintiff, Defendants ignore the embodiment in which both the locational

 area and indoor system ID information are stored. Id. at 25 (citing Dkt. No. 135–9 ¶¶ 86-92).

 Plaintiff contends that Mr. Rysavy admitted that both locational area and indoor system ID

 information could both be stored at the same time. Id. (citing Dkt. No. 135-6 at 26:7-13).

        Plaintiff further argues that there is no evidence in the specification suggesting that

 “locational area” and “indoor system ID information” must always be mutually exclusive. Id.

 (citing Dkt. No. 135-9 ¶ 91). According to Plaintiff, the specification’s discussion of “location

 information” shows that it can be locational area, indoor system ID information, or both. Id.

 Plaintiff submits that having different types of location information stored in different registers

 might allow for a faster authentication process, which would provide a faster switching

 mechanism. Id. at 26.

        Defendants respond that their construction requires specific (and different) types of

 “location information” for a connection to an indoor network, on the one hand, and for a

 connection to an outdoor wireless internet network, on the other. Dkt. No. 139 at 28. Defendants

 argue that when a device is connected via the indoor network the location information is the

 “indoor system ID information,” and when a device is connected via the outdoor wireless internet

 network the location information is a “locational area.” Id. (citing Dkt. No. 139-3 at 118:2‒5,

 118:18‒22, 120:7‒15). Defendants contend that the location register stores “location information

 of the data communication terminal,” which is used by the router to select between the indoor and

 outdoor networks. Id. (citing ‘728 Patent at 15:31‒33, 3:9‒13, 7:41‒43).

        Defendants further argue that the specification states what “location information” is stored

 in the location register in each of these two situations. Id. at 29 (citing ‘728 Patent at 3:48‒51,

 9:16‒20). Defendants contend that under Plaintiff’s construction, the claims would be met if a




                                           Page 41 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 42 of 58 PageID #: 8121




 location register stores only the indoor system ID information when a device attempts to connect

 to the outdoor wireless internet network, or only a locational area when a device attempts to

 connect to the indoor network. Id. Defendants argue that this would not work. Id. (citing Dkt. No.

 139-2 ¶ 36; ‘728 Patent at 3:9‒15; Dkt. No. 139-3 at 120:12–15, 121:5–13).

        Defendants also argue that the system would be inoperable if the location register stored

 only a locational area when a device is connected to an indoor network. Id. at 29-30 (citing ‘728

 Patent at 8:47‒55, 11:64‒12:1; Dkt. No. 139-2 ¶ 36). According to Defendants, the system would

 not be able to transmit data to an indoor network in accordance with the “location information” in

 the location register unless that location information includes at least the indoor system ID

 information. Id. at 30 (citing Dkt. No. 139-2 ¶ 36; Dkt. No. 139-3 at 118:18‒22, 120:7‒11, 121:14‒

 19, 125:3‒13). Defendants argue that their constructions do not preclude storing both types of

 location information. Id. Defendants submit that their constructions require that at least a locational

 area is stored when the data communication terminal is connected to the outdoor wireless internet

 network, and at least the indoor system ID information is stored when the terminal is connected to

 the indoor network. Id.

        Defendants further argue that the Court in the AT&T case did not specifically address

 whether the full limitation at issue here provides any further definition regarding when the

 different types of location information would be utilized. Id. (citing Dkt. No. 139-4 at 36).

 Defendants contend that their construction makes explicit that when a data communication

 terminal is connected via an indoor network, the location information for that device must include

 at least the indoor system ID information, and when a data communication terminal is connected

 via an outdoor wireless internet network, the location information for that device must include at

 least locational area. Id. at 31 (citing Docket No. 139-3 at 122:21‒123:7).




                                             Page 42 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 43 of 58 PageID #: 8122




        Plaintiff replies that nothing prevents the system from using locational area information in

 the indoor network as an alternative embodiment. Dkt. No. 143 at 10. Plaintiff argues that the

 specification makes clear that the system can employ “location information” or “the location”

 without limiting location information to any particular mechanism. Id. (citing ‘728 Patent at 3:9–

 16, 8:2–6, 8:9–10, 8:20–23). Plaintiff also argues that the Korean application makes clear that the

 use of an indoor system ID as the form of the “indoor location” is only a preferred embodiment.

 Id. (citing Dkt. No. 139-7 ¶¶ 41, 20, 24).

        Plaintiff alleges that Defendants are attempting to read the embodiment disclosed in Figure

 2 into the claims. Id. at 11. Plaintiff argues that this is not the only embodiment and is not limiting.

 Id. (citing ‘728 Patent at 9:16–20, 3 :9–16, 3:48–51). Plaintiff also argues that in the example of

 Figure 2, the indoor system ID is the location information used with the indoor network. Id. (citing

 Dkt. No. 139-3 at 119:14-20). Finally, Plaintiff submits that Defendants’ argument that additional

 construction is necessary because the jury might think the indoor system ID information can be

 used to represent the location of a device when communicating with the outdoor network turns

 claim construction into fact finding. Id.

                      2. Analysis

         The phrase “location information of the data communication terminal received through the

 indoor network or outdoor wireless internet network” relates to Claims 1-7 and 9-11 of the ‘728

 Patent. The claims are directed to an internet network connecting and roaming. To accomplish this

 objective, “location information” is used, which includes information on a locational area or indoor

 system ID information. Specifically, the specification states the following:

        In order to determine whether the wireless internet terminal is located indoors or
        outdoors, the wireless internet terminal determines whether ID information of an
        indoor system broadcasted from the indoor gateway is received, and in particular,
        whether the received ID information of the indoor system is equal to the stored ID



                                              Page 43 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 44 of 58 PageID #: 8123




         information.

 ‘728 Patent 3:16–22. The specification provides embodiments that a person of ordinary skill in the

 art would understand are exemplary and non-limiting. For example, the description of Figure 2

 states the following:

         The location information stored in the location register 80 is information on a
         locational area when the data communication terminal is located outdoors. On the
         other hand, when the terminal is located indoors, it is indoor system ID information.

 Id. at 9:16–20. Claim 1 further recites that the location register “stores the location information of

 the data communication terminal received through the indoor network or outdoor wireless internet

 network.” Thus, the limitation in question is in the context of what location information is stored

 in the location register.

         The specification discloses that “[w]hen the data communication terminal is located

 outdoors, the location information is information on a locational area; and when it is located

 indoors, the location information is indoor system ID information.” Id. at 3:48‒51. Thus, the

 intrinsic evidence indicates that “location information” includes “information on a locational area

 or indoor system ID information or both.” The Court finds that no further limitation on what is

 stored is required.

         Defendants argue that the intrinsic records “requires specific (and different) types of

 ‘location information’ for a connection to an indoor network, on the one hand, and for a connection

 to an outdoor wireless internet network, on the other.” Dkt. No. 139 at 28. Defendants’ argument

 ignores the claim language and reads an unwarranted limitation into this element of the claim. The

 type of location information required for a connection is recited in other elements of Claim 1.

 Specifically, claim 1 recites “a data communication terminal that includes an indoor wireless

 connection module and stores registered indoor system ID information, so that the data

 communication terminal may be connected with the indoor network if the registered indoor system


                                            Page 44 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 45 of 58 PageID #: 8124




 ID information is received and by connecting with the outdoor wireless internet network if the

 registered indoor system ID information is not received.”

        Defendants argue “the claims would be met if a location register stores only the indoor

 system ID information when a device attempts to connect to the outdoor wireless internet network,

 or only a locational area when a device attempts to connect to the indoor network.” This argument

 ignores the claim language, which recites that “the data communication terminal may be connected

 with the indoor network if the registered indoor system ID information is received,” and connected

 with the outdoor wireless internet network “if the registered indoor system ID information is not

 received.” In other words, a person of ordinary skill in the art would understand that the data

 communication terminal can only connect to the indoor network if the indoor system ID

 information is received, and will connect to the outdoor wireless network if the indoor system ID

 information is not received.

        Defendants also argue that their construction does not preclude storing both types of

 location information. Dkt. No. 139 at 30. This further indicates that this claim element does not

 require construction. The parties agree that “location information” means “information on a

 locational area or indoor system ID information or both.” As discussed, Claim 1 recites the location

 information required to establish a connection, thus, no further construction is required.

 Accordingly, the Court rejects Defendants’ construction because it reads an unwarranted limitation

 into the claims. Finally, in reaching its conclusion, the Court has considered the extrinsic evidence

 submitted by the parties, and given it its proper weight in light of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the phrase “location information of the data

 communication terminal received through the indoor network or outdoor wireless internet




                                            Page 45 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 46 of 58 PageID #: 8125




 network” is given its plain and ordinary meaning.

                 F. “a fourth step of connecting with the internet network by switching
                    connection of the data communication terminal from the outdoor wireless
                    internet network to the indoor gateway and making wireless
                    communications through the indoor gateway and an indoor wireless
                    connection module”

       Disputed Term               Plaintiff’s Proposal                  Defendants’ Proposal
  “a fourth step of         No additional construction            The fourth step is required to
  connecting with the       required.                             occur after and not before the
  internet network by                                             third step; otherwise, plain and
  switching connection of                                         ordinary meaning applies.
  the data communication
  terminal from the
  outdoor wireless internet
  network to the indoor
  gateway and making
  wireless
  communications through
  the indoor gateway and
  an indoor wireless
  connection module”

                         1. The Parties’ Positions

         The parties dispute whether the fourth step of Claim 12 must occur after the previous steps

 of Claim 12. Plaintiff argues that Claim 12 recites a specific order for certain method steps when

 an order is intended. Dkt. No. 135 at 26. Plaintiff points to the example of the third step referring

 back to the second step in Claim 12. Id. Plaintiff argues that unlike the express reference to the

 second step in step three, there is no express ordering of the third and fourth steps. Id. Plaintiff

 further argues that Steps 3 and 4 contain a number of different events, and that there is nothing

 that prevents the events in Step 4 occurring after the authentication in Step 3 but before the storing

 in Step 3. Id. at 27.

         Plaintiff submits that in the AT&T Case, the Court focused on the authentication event of

 Step 3 and did not address the issue of whether the other parts of Step 3, namely the storing event,




                                            Page 46 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 47 of 58 PageID #: 8126




 must occur before, after, or simultaneously with the various events listed in Step 4. Id. Plaintiff

 argues that the claim language puts no limitation on the order of events in Steps 3 and 4 that

 prevent the switching and making wireless communications events from occurring after

 authentication but before storage in Step 3. Id. According to Plaintiff, the issue of how these

 different elements work together is appropriately the subject of expert testimony at trial based on

 the specific system at issue. Id.

        Defendants respond that their construction makes clear that the fourth step must occur after

 and not before the third step. Dkt. No. 139 at 32 (citing Dkt. No. 139-4 at 56‒57). Defendants

 argue that Plaintiff’s expert testified that he agrees with the Court’s prior constructions. Id. (Dkt.

 No. 139-3 at 37:21–38:1). According to Defendants, the specification confirms that the claimed

 switching occurs after completion of authenticating and storing the location in the location register.

 Id. at 32-33 (citing ‘728 Patent at 10:9‒21, 11:30‒55, 13:7‒19, 13:44‒54, 14:8-32, Figs. 3‒6).

        Defendants also argue that Plaintiff admits that the “authentication event” of step three

 must occur before switching the connection in step four, but that the “storing event” in step three

 can still occur after switching. Id. at 33. Defendants contend that if the “storing” were allowed to

 occur out of order, then the “storing” of the location in the location register would be superfluous.

 Id. According to Defendants, the purpose of the location being stored in the location register is to

 allow the network to make a decision regarding switching based on the location. Id. (citing ‘728

 Patent at 3:13‒15). Defendants submit that authentication and storing must occur prior to

 switching, both as a matter of how the invention is described in the specification and as a matter

 of common sense. Id. at 34 (citing Dkt. No. 139-4 at 56‒57).

        Plaintiff did not submit arguments regarding this phrase in its Reply brief.

                      2. Analysis




                                            Page 47 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 48 of 58 PageID #: 8127




        The phrase “a fourth step of connecting with the internet network by switching connection

 of the data communication terminal from the outdoor wireless internet network to the indoor

 gateway and making wireless communications through the indoor gateway and an indoor wireless

 connection module” relates to Claims 12-15 and 17–21 of the ‘728 Patent. The Court finds that all

 the “events” of the fourth step must occur after and not before the “events” of the third step.

 Specifically, the specification states the following:

        According to the present invention for accomplishing the aforementioned objects,
        network paths (i.e. connection paths of a communication network) capable of
        connecting with the internet, a PSTN, or the like are switched depending on whether
        a user is located indoors or outdoors. That is, when the user is located indoors, a
        user’s wireless internet terminal is connected with an indoor-wired LAN through
        wireless communication module. Alternatively, when the user is located outdoors,
        the user’s wireless internet terminal is connected with an outdoor wireless internet
        network (a network which can be wirelessly connected with the internet) such as a
        wireless LAN network and a wireless packet network. Better communication
        quality with a lower cost is guaranteed to the user since the network connection can
        be switched in accordance with the location or movement of the user. At this time,
        a roaming service is provided through an optimal network path depending on
        whether the user is located indoors or outdoors.

 ‘728 Patent at 2:33–51. Similarly, in describing the flow chart illustrated in Figure 4, the

 specification states the following:

        At this time, the PDA 10 goes through authentication by the location register 80
        and registers its location into the location register 80 through the outdoor wireless
        LAN network.

        Then, if the user moves indoors while making internet data communications or after
        finishing the internet data communications, the PDA 10 receives the indoor system
        ID information broadcasted from the indoor gateway 100 (step S22).

        The PDA 10 compares the received indoor system ID information with the stored
        indoor network ID information to determine whether the PDA 10 has authority
        capable of using the indoor system. In addition, if it is determined that the received
        ID information is identical to the stored ID information, the location of the PDA 10
        is registered into the location register 80 after going through the authentication by
        the location register through the outdoor or indoor wireless LAN network in
        accordance with the mobile IP message.

        The location register 80 confirms from the registration data that the location of the


                                            Page 48 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 49 of 58 PageID #: 8128




        user has changed from the outdoors to the indoors.

        If the PDA 10 has gone through the authentication of location registration, the PDA
        10 switches its own mode from the outdoor data communication mode to the
        Bluetooth mode (step S24).

        Then, the PDA 10 is connected with the indoor network in accordance with the
        indoor system ID information and makes wireless communications with the indoor
        gateway 100 through the Bluetooth modules A, C (step S25).

        Accordingly, data information transmitted from the PDA 10 is transferred to the
        indoor gateway 100 through the Bluetooth module A, and then, the indoor gateway
        100 transfers the information to the internet 50 (step S26).

 Id. at 11:30–63. Thus, the intrinsic evidence indicates that before the data communication terminal

 can be connected with the internet network (i.e., the fourth step) there must be an authentication

 of indoor location of the data communication terminal (i.e., the third step). Plaintiff concedes this

 point. Dkt. No. 135 at 27. Plaintiff contends that there is nothing that prevents the events in Step

 4 occurring after the authentication in Step 3, but before the storing in Step 3. Id.

         Defendants respond that if the “storing” event in the third step were allowed to occur out

 of order, then the “storing” of the location in the location register would be superfluous. According

 to Defendants, the purpose of the location being stored in the location register is to allow the

 network to make a decision regarding switching based on the location. Dkt. No. 139 at 33 (citing

 ‘728 Patent at 3:13‒15 (“The present invention can switch network paths to provide the roaming

 service in accordance with the location information stored in the location register.”)). On balance,

 the Court agrees with Defendants.

         The claim language indicates that storing a location in the location register is an important

 event in the authentication process, and would be required before a decision is made on switching

 network paths. See Mformation Techs., Inc. v. Rsch. In Motion Ltd., 764 F.3d 1392, 1399‒1400

 (Fed. Cir. 2014) (construing method claim to require an order where a step would “become

 superfluous” if no order were required). Indeed, the claim language itself explicitly numbers each


                                            Page 49 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 50 of 58 PageID #: 8129




 step, which indicates a required order. Accordingly, the Court rejects Plaintiff’s argument. Finally,

 in reaching its conclusion, the Court has considered the extrinsic evidence submitted by the parties,

 and given it its proper weight in light of the intrinsic evidence.

                      3. Court’s Construction

        For the reasons set forth above, the Court finds that the fourth step is required to occur after

 and not before the third step. Otherwise, plain and ordinary meaning applies.

                G. “a seventh step of switching the connection of the data communication
                   terminal from the indoor gateway to the outdoor wireless internet
                   network and performing the first step again”

       Disputed Term                  Plaintiff’s Proposal                  Defendants’ Proposal
  “a seventh step of           No additional construction             The seventh step is required to
  switching the                required.                              occur after and not before the
  connection of the data                                              sixth step; otherwise, plain and
  communication terminal                                              ordinary meaning applies.
  from the indoor gateway
  to the outdoor wireless
  internet network and
  performing the first step
  again”

                      1. The Parties’ Positions

        The parties dispute whether the switching in Step 7 can occur after the authentication event

 in Step 6, but before the storing event in Step 6, as Plaintiff contends. Plaintiff argues that there is

 no express reference to events occurring in the sixth or any other step. Dkt. No. 135 at 28.

 According to Plaintiff, the claim language includes no requirement that the seventh step must occur

 only upon completion of the sixth step and not before. Id. Plaintiff contends that Defendants’

 proposal improperly imports an order when no such order is present in the claims themselves. Id.

 Plaintiff argues that Steps 6 and 7 internally define a number of events, and there is nothing that

 prevents the switching in Step 7 from occurring after the authentication event in Step 6, but before

 the storing event in Step 6. Id.



                                             Page 50 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 51 of 58 PageID #: 8130




        Defendants respond that their construction makes clear that the seventh step must occur

 after and not before the sixth step. Dkt. No. 139 at 32 (citing Dkt. No. 139-4 at 56‒57). Defendants

 argue that Plaintiff’s expert testified that he agrees with the Court’s prior constructions. Id. (Dkt.

 No. 139-3 at 37:21–38:1). According to Defendants, the specification confirms that the claimed

 switching occurs after completion of authenticating and storing the location in the location register.

 Id. at 32-33 (citing ‘728 Patent at 10:9‒21, 11:30‒55, 13:7‒19, 13:44‒54, 14:8-32, Figs. 3‒6).

        Defendants also argue that Plaintiff admits that the “authentication event” of step six must

 occur before switching the connection in step seven, but that the “storing event” in step six can

 still occur after switching. Id. at 33. Defendants contend that if the “storing” were allowed to occur

 out of order, then the “storing” of the location in the location register would be superfluous. Id.

 According to Defendants, the purpose of the location being stored in the location register is to

 allow the network to make a decision regarding switching based on the location. Id. (citing ‘728

 Patent at 3:13‒15). Defendants submit that authentication and storing must occur prior to

 switching, both as a matter of how the invention is described in the specification and as a matter

 of common sense. Id. at 34 (citing Dkt. No. 139-4 at 56‒57).

        Plaintiff did not submit arguments regarding this phrase in its Reply brief.

                      2. Analysis

        The phrase “a seventh step of switching the connection of the data communication terminal

 from the indoor gateway to the outdoor wireless internet network and performing the first step

 again” relates to Claims 12-15 and 17–21 of the ‘728 Patent. The Court finds that all the “events”

 of the seventh step must occur after and not before the “events” of the sixth step. Specifically, the

 specification states the following in describing the flow chart illustrated in Figure 5:

        Then, if the user moves outdoors, the PDA 10 cannot receive the indoor system ID
        information broadcasted from the indoor gateway 100 (step S38).



                                            Page 51 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 52 of 58 PageID #: 8131




        When the PDA 10 cannot receive the indoor system ID information, it is determined
        that the PDA 10 is located outdoors. Accordingly, the PDA 10 transmits the mobile
        IP registration message to the outdoor mobile communication network and goes
        through the authentication of a current location by the location register 80 to register
        its current location (step S39).

        When the PDA 10 registers its location into the location register 80, the PDA 10
        switches its own mode to the outdoor communication mode (step S40).

        Then, the PDA 10 transmits the voice signals to the recipient through the outdoor
        wireless LAN network and receives the voice signals transmitted from the recipient
        through the outdoor wireless LAN network, so that the user and the recipient can
        continuously communicate with each other (step S41).

 ‘728 Patent at 13:42–60. Thus, the intrinsic evidence indicates that before the data communication

 terminal can be switched from the indoor gateway to the outdoor wireless internet network (i.e.,

 the seventh step) there must be an authentication of an outdoor location of the data communication

 terminal (i.e., the sixth step). Plaintiff concedes this point. Dkt. No. 135 at 27. Plaintiff contends

 that there is nothing that prevents the switching in Step 7 from occurring after the authentication

 event in Step 6, but before the storing event in Step 6. Id. at 28.

         Defendants respond that if the “storing” event were allowed to occur out of order, then the

 “storing” of the location in the location register would be superfluous. According to Defendants,

 the purpose of the location being stored in the location register is to allow the network to make a

 decision regarding switching based on the location. Dkt. No. 139 at 33 (citing ‘728 Patent at 3:13‒

 15 (“The present invention can switch network paths to provide the roaming service in accordance

 with the location information stored in the location register.”)). On balance, the Court agrees with

 Defendants.

         The claim language indicates that storing a location in the location register is an important

 event in the authentication process, and would be required before a decision is made on switching

 network paths. See Mformation Techs., Inc. v. Rsch. In Motion Ltd., 764 F.3d 1392, 1399‒1400



                                             Page 52 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 53 of 58 PageID #: 8132




 (Fed. Cir. 2014) (construing method claim to require an order where a step would “become

 superfluous” if no order were required). Indeed, the claim language explicitly numbers each step,

 and the disputed phrase itself recites that the first step is performed after the seventh step, which

 indicates a required order. Accordingly, the Court rejects Plaintiff’s argument. Finally, in reaching

 its conclusion, the Court has considered the extrinsic evidence submitted by the parties, and given

 it its proper weight in light of the intrinsic evidence.

                       3. Court’s Construction

        For the reasons set forth above, the Court finds that the seventh step is required to occur

 after and not before the sixth step. Otherwise, plain and ordinary meaning applies.

                H. “a second step of determining whether when indoor system ID
                   information is received by the data communication terminal and the
                   received indoor system ID information is identical to indoor system ID
                   information stored in the location register”

       Disputed Term                  Plaintiff’s Proposal               Defendants’ Proposal
  “a second step of            a second step of determining        Indefinite.
  determining whether          whether the received indoor
  when indoor system ID        system ID information is
  information is received      identical to indoor system ID
  by the data                  information stored in the
  communication terminal       location register when indoor
  and the received indoor      system ID information is
  system ID information is     received by the data
  identical to indoor          communication terminal.”
  system ID information
  stored in the location       See AT&T Case, Dkt. 104 at p.
  register”                    53.
                               This term is not indefinite, does
                               not lack antecedent basis, and is
                               enabled and discernible in the
                               context of the claim. A person
                               of ordinary skill in the art
                               would understand the scope of
                               what is claimed.




                                             Page 53 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 54 of 58 PageID #: 8133




                      1. The Parties’ Positions

        The parties dispute whether the inclusion of “whether when” in the second step of claim

 12 makes the claim indefinite. The Court previously construed this term to mean “a second step

 of determining whether the received indoor system ID information is identical to indoor system

 ID information stored in the location register when indoor system ID information is received by

 the data communication terminal.” AT&T Case, Dkt. No. 104 at 52-53. Plaintiff proposes the same

 construction. Defendants argue that there is an additional issue of no antecedent basis for the term

 “received indoor system ID information.”

        Plaintiff argues that the Court’s previous conclusion was correct. Dkt. No. 56 at 13 (citing

 ‘728 Patent at Abstract, 3:16–22, 9:40–44, 10:1–9, 11:34–42.). Plaintiff contends that the usage of

 the phrase “whether when” would not confuse a person of ordinary skill in the art. Id. at 14 (citing

 Dkt. No. 56-5 ¶ 55; AT&T Case Dkt. No. 104 at 53). According to Plaintiff, there is nothing

 confusing or unclear about this claim language. Id. (citing Dkt. No. 56-5 ¶ 54).

        Plaintiff further argues that this step describes determining whether the received system ID

 information and stored system ID information are identical when the indoor system ID information

 is received by the data communication terminal. Id. Plaintiff submits that this is what the Court

 found in the AT&T Case. Id. (citing AT&T Case Dkt. No. 104 at 52; Dkt. No. 56-5 ¶ 54). Plaintiff

 also contends that this term is not indefinite, and the correct understanding that a person of ordinary

 skill in the art would have of this term is “a second step of determining whether the received indoor

 system ID information is identical to indoor system ID information stored in the location register

 when indoor system ID information is received by the data communication terminal.” Id. at 15.

        Defendants respond that it is undisputed that this term is ambiguous on its face. Dkt. No.

 57 at 15. Defendants argue that a person of ordinary skill in the art may determine that the second

 step refers to either when something occurs or whether something occurs. Id. Defendants further


                                             Page 54 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 55 of 58 PageID #: 8134




 argue that Plaintiff’s construction presents an additional issue because there is no antecedent basis

 for the “received indoor system ID information.” Id. According to Defendants, there is no claim

 language that precedes this term where “indoor system ID information” is received in the first

 place. Id. Defendants argue that the original language supports a construction opposite to

 Plaintiff’s construction, and that this claim term is indefinite because the construction lacks

 reasonable certainty. Id. at 15-16 (citing ‘728 Patent at 9:38–44,11:21–22, 12:56–65).

        Defendants also contend that Plaintiff argues that the claim should be construed to omit the

 phrase “when” from the “whether when” claim language resulting in a construction for the second

 step where only a determination is made about whether the “received indoor system ID

 information is identical to the indoor system ID information stored in the location register.” Id. at

 16. Defendants argue that there is no claim language that supports receiving “indoor system ID

 information” in the first place. Id. Defendants also argue that under Plaintiff’s construction any

 device within the system may receive “indoor system ID information.” Id. Defendants submit that

 there is no implicit determination that can be made regarding antecedent basis, because Plaintiff’s

 construction would result in failing to identify with clarity whether “indoor system ID

 information” is received in the first place or by whom. Id.

        Plaintiff did not submit arguments regarding this phrase in its Reply brief.

                      2. Analysis

        The phrase “a second step of determining whether when indoor system ID information is

 received by the data communication terminal and the received indoor system ID information is

 identical to indoor system ID information stored in the location register” relates to asserted claims

 12, 14, and 17–20 of the ‘728 Patent. Although the claim language is less than ideal, the Court

 finds that a person of ordinary skill in the art would understand that this step describes determining




                                            Page 55 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 56 of 58 PageID #: 8135




 whether the received and stored indoor system ID information are identical when the information

 is received by the data communication terminal.

        The third step in Claim 12 confirms this by reciting, “if it is determined in the second step

 that the two of ID information are equal to each other.” Likewise, the specification states that “[i]n

 order to determine whether the wireless internet terminal is located indoors or outdoors, the

 wireless internet terminal determines whether ID information of an indoor system broadcasted

 from the indoor gateway is received, and in particular, whether the received ID information of the

 indoor system is equal to the stored ID information.” ‘728 Patent at 3:16-22, see also id. at

 Abstract, 9:40–44, 10:1–9, 11:34–42.

        To further resolve the issue, and clarify the phrase for the jury, the Court construes the

 phrase to mean “a second step of determining whether the received indoor system ID information

 is identical to indoor system ID information stored in the location register when indoor system ID

 information is received by the data communication terminal.” This clarification is very similar to

 the specification’s statement that “upon receiving indoor system ID information, it is determined

 whether the received indoor system ID information is identical to stored indoor system ID

 information.” ‘728 Patent at Abstract.

        Defendants argue that the second step is indefinite because the Court’s previous

 construction lacks reasonable certainty. Defendants contend that there is no antecedent basis for

 the “received indoor system ID information.” Dkt. No. 57 at 15. Defendants also argue that there

 is no claim language that indicates where “indoor system ID information” is received in the first

 place. Id. According to Defendants, if the data communication terminal never receives “indoor

 system ID information” a determination is never made by which the “indoor system ID

 information” can be compared to “indoor system ID information stored in the location register.”




                                            Page 56 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 57 of 58 PageID #: 8136




 Id. at 15-16.

        Defendants further argue that there is no claim language that supports receiving “indoor

 system ID information” in the first place. Id. at 16. Thus, Defendants conclude that under the

 Court’s construction, any device within the system may receive “indoor system ID information.”

 Id. Finally, Defendants contend that there is no implicit determination that can be made regarding

 antecedent basis, because Plaintiff’s construction would result in failing to identify with clarity

 whether “indoor system ID information” is received in the first place or by whom. Id.

        Contrary to Defendants’ contention, the Court’s construction is correct because it comports

 with the claim language and the specification. Funai Elec. Co. v. Daewoo Elecs. Corp., 616 F.3d

 1357, 1372 (Fed. Cir. 2010) (“An ungainly claim is not thereby indefinite, when its meaning can

 be understood by a person experienced in the field of the invention, on review of the patent

 documents.”). Specifically, the Court’s construction indicates when and by whom the “indoor

 system ID information” is received. The Court’s construction explicitly states that “when indoor

 system ID information is received by the data communication terminal,” the data communication

 terminal determines “whether the received indoor system ID information is identical to indoor

 system ID information stored in the location register.”

        Moreover, the construction indicates that the data communication terminal receives the

 “indoor system ID information.” As discussed above, a person of ordinary skill in the art would

 understand the disputed phrase when considered in the context of the intrinsic evidence. ‘728

 Patent at Abstract, 3:16–22, 9:40–44, 10:1–9, 11:34–42. Accordingly, the Court finds that

 Defendants have failed to prove by clear and convincing evidence that the phrase is indefinite.

 Finally, in reaching its conclusion, the Court has considered the extrinsic evidence submitted by

 the parties, and given it its proper weight in light of the intrinsic evidence.




                                             Page 57 of 58
Case 2:20-cv-00281-JRG Document 176 Filed 07/20/21 Page 58 of 58 PageID #: 8137




                         3. Court’s Construction

           For the reasons set forth above, the Court construes the phrase “a second step of

    determining whether when indoor system ID information is received by the data

    communication terminal and the received indoor system ID information is identical to

    indoor system ID information stored in the location register” to mean “a second step of

    determining whether the received indoor system ID information is identical to indoor system

    ID information stored in the location register when indoor system ID information is received

    by the data communication terminal.”

             IV.     CONCLUSION
.
           The Court adopts the constructions above for the disputed terms of the ‘728 Patent.

    Furthermore, the parties should ensure that all testimony that relates to the terms addressed in this

    Order is constrained by the Court’s reasoning. However, in the presence of the jury the parties

    should not expressly or implicitly refer to each other’s claim construction positions and should not

    expressly refer to any portion of this Order that is not an actual construction adopted by the Court.

    The references to the claim construction process should be limited to informing the jury of the

    constructions adopted by the Court.

           It is SO ORDERED.
           SIGNED this 3rd day of January, 2012.
           SIGNED this 19th day of July, 2021.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE




                                               Page 58 of 58
